Motions for a stay granted pending the hearing and determination of the appeals, on condition that the appeals are perfected as Non-Enumerated Appeals for argument on November 21, 1962 at 2:00 p.m. The appeals will be heard on the original records and upon typewritten or printed appellants’ and respondents’ points. If the appellants elect to dispense with the printing of their appellants’ points, they are directed to serve one typewritten copy thereof upon the Corporation Counsel and file six typewritten copies together with the original record with this court on or before noon on November 19, 1962. If the respondents elect to dispense with the printing of their respondents’ points, they are directed to serve one typewritten copy thereof upon the attorney for appellants and file six typewritten copies with this court on or before noon on November 21, 1962. The appellants are directed to file a note of issue and notice of argument on or before November 19, 1962 for November 21, 1962. If the appellants or respondents elect to print their respective points, the aforesaid dates shall apply. Concur ■—Botein, P. J., Valente, McNally, Stevens and Steuer, JJ.